DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s elections of: 
The group I invention, claims 1-7, 10, 13 and 21-22, and 
The species of: the disease, disorder or condition of ulcerative colitis, the 15-PGDH inhibitor of SW03329 (CAS RN 459147-39-8, shown below) and the corticosteroid of dexamethasone; 
in the reply filed 20 December 2021 is acknowledged.

    PNG
    media_image1.png
    331
    493
    media_image1.png
    Greyscale

The elections were made without traverse.

Claims 14-15 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”

The elected species are not allowable over the prior art.  The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
Applicant asserts that the elected species read on claims 1-2, 4-7, 13 and 21-22.  The Examiner agrees in part, with respect to claims 1-2 and 4-7. 
Firstly, the elected species of the disorder or condition of ulcerative colitis also reads on claim 3, since it is considered to be a type of inflammatory bowel disease.  
Secondly, the elected species of the disorder or condition of ulcerative colitis does not read on the method of claims 13 and 21-22.  These claims are directed to 
Therefore it is asserted that claims 1-7 read on the species embodiment elected for examination.

Claims 10, 13 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.

The restriction is FINAL.



Non-Final Rejection

Priority
This application was filed on May 30, 2019 and is a U.S. national stage application under 35 U.S.C. § 371 of application PCT/US2017/063959, filed on November 30, 2017, which claims priority to provisional application 62/428,259, filed on Nov. 30, 2016, and provisional application 62/510,166, filed on May 23, 2017.
Information Disclosure Statements
The IDS’s dated 11/20/2019, 07/09/2020, 07/27/2020, 12/16/2020, 03/18/2021 and 08/06/2021 have been received, entered and considered, a copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Amended claims dated 20 December 2021
All of the previous amendments have been incorporated and the claim status identifiers have been updated.  No new amendments have been made.
Claims 1-7, 10, 13-15, 21-22 and 24-25 are pending.

Status of the claims
Claims 1-7 are rejected.
Claims 10, 13-15, 21-22 and 24-25 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Claim Interpretation
Claim 6 recites the term “lower alkyl group”.  This term is interpreted according to a limiting definition in the specification.  See page 22, lines 4-6:
“As used herein, "lower alkyl" refers to alkyl groups having from 1 to 6 carbon atoms in the backbone of the carbon chain. "Alkyl" further includes alkyl groups that have oxygen, nitrogen, sulfur or phosphorous atoms replacing one or more hydrocarbon backbone carbon atoms.”
Note also that an alkyl group encompasses heteroalkyl variants.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites a method of treatment of intestinal, gastrointestinal, or bowel disorders which requires the administration of effective amounts of both a 15-hydroxy-prostaglandin dehydrogenase (15-PGDH) inhibitor and a corticosteroid.  A “15-PGDH inhibitor” is a functional limitation which requires a substance having a structure which results in inhibitory activity of a particular short-chain dehydrogenase enzyme.  This term does not describe an art-recognized genus of compounds and Applicant’s disclosure does not provide sufficient written description to support this functional limitation.
See MPEP 2163 II. A. 3. (a) (ii)  with regards to the requirements for descriptive support and for functional limitations of generically described entities:
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”
“A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”

In the present instance compounds which function as 15-PDGH inhibitors suitable for use in the claimed method are described very broadly in the instant specification.  See for example paragraphs 125-126 at pages 34-35 of the specification.  The specification describes the term as being essentially open to any compound which exhibits an inhibitory effect on the enzyme in an in vitro assay and the compound can be small chemical molecules, natural products, or peptides. The disclosure describes a grouping of particular compounds having the required functional activity appropriate for the method for example at paragraph 142 on pages 54-66. No other species of compounds with a structure resulting in the required property are described.  The disclosure provides test results showing that a single example of one species of a 15-PDGH inhibitor of formula (V) combined with a single example of a corticosteroid provides for an effective treatment of an inflammatory bowel disease.  See example 3 at page 88 and figures 21 and 23.
The described species are not considered representative of the entire genus of possible 15-PDGH inhibitor compounds. There is no description of any particular structure-function relationships of compounds with this functional activity suitable for use in the claimed method which is commensurate with the broad and open scope of inhibitor used in the method. 
There is no art-recognized general correlation between function and structure for 15-PDGH inhibitor compounds.  See for example Niesen (PLoS ONE 2010, 5, e13719).  The reference teaches that the enzyme has a complex structure with multiple potential binding sites and binding modes which might be targeted by inhibitors, see table 2 and figure 5 on page 6. The reference teaches that inhibitors of the enzyme, with diverse structural features and distinct mechanistic features, are identified using an in vitro screening process.  See for example figure 2 on page 4 and figure 7 on page 8. For example, inhibitors were identified which are either competitive or uncompetitive with PGE2 and structure-function relationships of compounds which function according to these different mechanisms would be expected to be quite different from each other. Additionally, the inhibitors described in the reference are different in structure from each other and from those described by Applicant.
Therefore, Applicant’s description of a group of 15-PDGH inhibitor species of formula (V) is not representative of all the possible species of the genus of 15-PDGH inhibitors recited in independent claim 1.  
To summarize, there is a lack of descriptive support since the claims recite a functional limitation and: (i) the provided species are not sufficiently representative of the genus of compounds having such function, (ii) multiple other species with the function are known in the art with completely different structural and variable mechanistic features and (iii) there is no general art-recognized structure-function relationship for compounds with the required functional activity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim limits the disorder treated by the method using the following phrase: “wherein the disorder comprises at least one of oral ulcers, gum disease, gastritis, colitis, ulcerative colitis, gastric ulcers, inflammatory bowel disease, and Crohn's disease”.
Regarding claim 6, the claim limits the structure of the compound by using the following phrase: “the 15-PGDH inhibitor includes a compound having the following formula (V)”
This language is not distinct since the term “comprises” or “includes” is used together with a Markush listing of alternates for the disorder treated or for the inhibitor used to treat the disorder.  The listings are each open-ended and are not limited to only the listed options.  See MPEP 2173.05(h):
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.”

The Examiner suggests that alternate closed language be used, such as 
“wherein the disorder is at least one selected from the group consisting of…”
“the 15-PGDH inhibitor is a compound of the following formula (V)”
[2] Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Numerous of the 116 listed corticosteroids are referred to according to names which have been registered as trademarks.  It would be burdensome to search and list all of them.  The 9 names listed below are each trademarked and are representative.  
 Claim 7 contains the trademark/trade name cordran, desowen, diprolene, halog, kenalog, psorcon, synalar, temovate, and topicort.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe corticosteroids used in the method and, accordingly, the identification/description is indefinite.
Applicant should delete ALL of the trademarked terms in the claim and optionally replace with art-recognized chemical names or non-trademarked identifiers, chemical structures or the like.  No new matter should be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (WO 2013158649) and Katz (Practical Gastroenterology, 2005, 14-25).

The Instant Claims
Independent claim 1 is drawn to a method of treating the inflammatory bowel disease of ulcerative colitis comprising administering effective amounts of the 15-PDGH inhibitor SW033291 and the corticosteroid dexamethasone.
Ulcerative colitis falls into scope of the disorders specified in claims 2-3.
Administration of dexamethasone necessarily induces 15-PGDH expression per claim 4.
Administration of SW033291 in combination with dexamethasone leads to an increase in therapeutic efficacy relative to administration of dexamethasone alone per claim 5.
SW033291 is a compound of formula (V) per claim 6 wherein n is 1; X6 is CH; R1 is C4 alkyl; U1 is C-NR3R4; R3 and R4 are H; R6 is heteroaryl and R7 is C6 aryl.
Dexamethasone is among the corticosteroids specified in claim 7.

The Prior Art
Markowitz teaches that administration of SW033291 as a 15-PGDH inhibitor is effective to treat ulcerative colitis in an art-recognized model for this disorder.  See example 10 at pages 133-137 and figure 75, etc.  Claim 43 on page 205 teaches a method of treatment of colitis, ulcerative colitis, or inflammatory bowel disease using the 15-PGDH inhibitor compounds disclosed in the reference.
Markowitz teaches “a combination therapy” comprising administering the disclosed 15-PGDH inhibitor compounds “with one or more additional active agents” which is “intended to provide beneficial effect from the co-action of these therapeutic agents”.  See paragraph 237 at pages 50-51.  The use of “anti-inflammatory agents” in the combination therapy is suggested at least at the last 5 lines of paragraph 239 at pages 51-52.

Katz teaches that anti-inflammatory corticosteroids such as dexamethasone are routinely and commonly used in the treatment of inflammatory bowel diseases such as ulcerative colitis.  See the entire reference.  Table 1 on page 16 lists dexamethasone as one of 5 commonly used corticosteroids.  Dexamethasone is taught as one of a newer more potent class of glucocorticoid.  See the paragraph spanning pages 16 and 18 which specifically teaches use of the corticosteroids to treat ulcerative colitis.  The reference teaches that corticosteroid therapy leads to a number of significant complications, see the section spanning pages 21-22 and table 4 on page 22.  The reference notes for example that “Corticosteroid side effects are the major factors limiting long-term use of glucocorticoids in IBD”.

Differences between Prior Art & the Claims 
Markowitz teaches and discloses treatment of ulcerative colitis with SW033291, but does not disclose administering both SW033291 and dexamethasone as a combination therapy in this indication.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the invention to have provided for a combination treatment of ulcerative colitis comprising the administration of effective amounts of both SW033291 and dexamethasone in order to carry out a more effective treatment.  
See in particular MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.
In the present instance the 15-PGDH inhibitor SW033291 is effective to treat ulcerative colitis as taught by Markowitz and the corticosteroid dexamethasone is commonly used to treat the same disorder as taught by Katz.  It would be obvious to combine them in order to provide for a third treatment of ulcerative colitis.  The combined administration of the 2 agents, either as a single composition or as separate compositions, would be expected to provide for an effective treatment.
Markowitz further teaches that 15-PGDH inhibitor compounds can be used in “a combination therapy” which is “intended to provide beneficial effect from the co-action of these therapeutic agents”. This teaching provides additional motivation to combine the disclosed inhibitors with other agents to achieve beneficial effects.  
An artisan would find good reason to combine the corticosteroid dexamethasone with another agent, taught as useful for the same purpose, for example in order to lower the dosage and/or duration of treatment with the corticosteroid.  Katz teaches that side effects limit long-term use of glucocorticoids in IBD.  If the treatment duration or dosage of dexamethasone was reduced, then a reduction of the side-effects associated with corticosteroid exposure, would also reasonably be expected.  Therefore, a combination treatment using both the 15-PGDH inhibitor SW033291 and the corticosteroid dexamethasone is suggested by the combined references and one would reasonably expect to achieve an improved therapy - since less of the steroidal compound would need to be used.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In this regard the Examiner notes that the specification describes an experimental study showing effects of a claimed combination therapy.  See example 3 on pages 88-91.  A single example of a 15-PGDH inhibitor is combined with a single example of a corticosteroid in an experimental model of a single example of an intestinal, gastrointestinal, or bowel disorder.  The Examiner has reviewed the results of this model study, for example as summarized in figures 21 and 23, and does not find evidence of an unexpected benefit.  Furthermore, even if it was argued that the results did provide evidence of some unexpected benefit, the results are not commensurate in scope with the claimed invention.  
See MPEP 716.02(d): 
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.

For example, the single 15-PGDH inhibitor is not representative of the scope according to the claims.  Any significant variation of the chemical structure would be expected to lead to significant variation in the biological activity.  For example, those compounds according to the broad scope of formula (V), with structural features divergent from SW033291, would not be expected to have similar effects in the assay. At least the 15-PGDH inhibition would be expected to be different for compounds having such different structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625